Case 5:19-mj-00040-MJF Document 2 Filed 07/08/19 Page 1 of 9

 

5:19mj40-MJF
AFFIDAVIT
I, John Deegins, being first duly sworn, hereby depose and state as follows:
TRAINING AND EXPERIENCE
1. Tam an “investigative or law enforcement officer” within the meaning of Title 18,

United States Code, Section 2510(7), that is, an officer of the United States who is empowered

by law to conduct investigations of, and to make arrests for, offenses enumerated in Title 18,

United States Code, Section 2516, I am a Lieutenant for the Panama City Beach Police

Department currently assigned as a Task Force Officer (“TFO”) for the Drug Enforcement

Administration ("DEA"). [have been employed with the Panama City Beach Police Department

for over 20 years. During my employment with the Panama City Beach Police Department, I

have participated in criminal investigations to include narcotic investigations, which have

included physical surveillance, execution of search warrants, and the arrests of numerous drug

traffickers. I have spoken with defendants, confidential informants, and witnesses having

knowledge of the workings of major narcotics trafficking organizations. Through these

investigations, my training and experience, and conversations with other law enforcement

personnel, I have become familiar with methods used by traffickers to smuggle and safeguard

narcotics, to distribute narcotics, and collect and launder related proceeds. I am aware of

methods employed by major narcotics organizations to thwart any investigation of their

illegal

activities. During my work as a law enforcement officer, I have worked with undercover agents,

where they have purchased illegal drugs, or negotiated for the purchase or sale of drugs. I have

also participated in state and federal drug Title II] investigations.

RGD USDC FLED PC
UL G19 py ioese
Case 5:19-mj-00040-MJF Document 2 Filed 07/08/19 Page 2 of 9
5:19mj40-MJF
2. This affidavit is made in support of an application for the issuance of a seizure
warrant for the seizure of Tuyet My Tanner and Geoffrey Todd Tanner’s bank account

#0033262160 (hereinafter referred to as the “Account”), which I respectfully submit contains

 

proceeds of an illegal narcotic distribution network, in violation of Title 21, United States Code,
Sections 841(a)(1), and 846, and Title 18 United States Code, Section 1956.

3. The statements contained in this affidavit are based, in part, upon: information
that was provided by Special Agents and deputized Task Force Officers with the DEA; Special
Agents of the Florida Department of Law Enforcement, confidential sources and covert
recording devices utilized during controlled purchases of controlled substances.

4. Since this affidavit is being submitted for the limited purpose of securing
authorization for the seizure of money located in Innovations account number 0033262160,
including share accounts $1, S2 and S3, I have not included each and every fact known to me
concerning this investigation. More specifically, I have set forth only those facts that I believe
are necessary to establish the required foundation for an order authorizing the seizure of monies
located in Innovations account number 0033262160, including share accounts $1, 82 and S3,
which is specifically described in Attachment A.

DETAILED DESCRIPTION OF THE ACCOUNT

5. The ACCOUNT is located at 910 Thomas Drive, Panama City Beach, Florida
32408. The ACCOUNT is a joint account in Geoffrey T. Tanner’s name shared with Tuyet Tanner.
The ACCOUNT has three shared sub-accounts labeled as Prime Share (S 01), Ignite Saver
Cashback (S 02) and Ignite Cashback With Saver (S 10). The ACCOUNT as of July 3, 2019, had

$13,128.59 in it.

 
Case 5:19-mj-00040-MJF Document 2 Filed 07/08/19 Page 3 of 9
5:19mj40-MJF
Search Warrant on June 26, 2019 at Subject Residence

6. On June 21, 2019, U.S. Magistrate Judge Michael Frank authorized the search of

 

2903 Harrier Street, Panama City, Florida, the home Geoffrey and Tuyet Tanner. Prior to the
authorization of that search warrant, multiple controlled buys were completed, during which |
evidence was gathered that both Geoffrey and Tuyet Tanner were distributing controlled
substances from their residence.

7. On June 26, 2019, at approximately 6:18 a.m., law enforcement executed the
search warrant at the above residence. Law enforcement conducted a “knock and announce”
prior to breaching the front door. During the knock and announce, a marked patrol unit made
announcements over the “PA” system that law enforcement was executing a search warrant at
the residence. During the execution of the warrant, law enforcement secured Geoffrey Tanner at
the front door. Agents also located two juvenile females inside the southwest bedroom of the
residence. The juveniles were not secured in restraints.

8. Once the residence was secured, DEA SA Kevin Miller presented Geoffrey
Tanner with a copy of the search warrant and explained to him that the search warrant was a
Federal Search Warrant, and that there was also State of Florida Arrest Warrant for Trafficking
in Controlled Substances (Fentanyl).

9, The following items were located inside the residence and were seized as
evidence:

a. One green duffle bag containing numerous vacuum sealed bags of suspected

marijuana. (Approximate Weight — 50 pounds);

b. Two cardboard boxes containing vacuum sealed bags of marijuana;
Case 5:19-mj-00040-MJF Document 2 Filed 07/08/19 Page 4 of 9
5:19mj40-MJF
c. One Tylenol bottle containing unidentified pills. One blank prescription bottle
containing unidentified pills;
d. One baggie containing blue unidentified pills;
e. One blank pill bottle containing unidentified pills;
f. One Newport cigarette box containing unidentified pills;
g. One Goodies box containing unidentified pills;
h. One blank pill bottle containing unidentified pills;
i. One prescription bottle to “Cynthia Ngueyn” “Meclinzine 25 mg” “Rx# 6876074-
0823” containing unidentified pills;
j. One glass container containing a suspected marijuana cigarette;
k. One Royal Sovereign money counter - black and silver;
1. One Kalibri Domino money counter - silver and white;
m. One silver digital scale no brand name;
n. One silver digital scale EK5055 no brand name;
o. One silver Taylor Biggest Loser digital scale;
p. Numerous notebook drug ledgers;
q. One IPhone XS belonging to Geoffrey Tanner, (850) 276-6230; and
r. $15,145.00 of US Currency.
Interview of Geoffrey Tanner on 06-26-2019 by SA Kevin Miller

10. During the execution of the search, SA Kevin Miller and Lt. J.R. Talamantez

brought Geoffrey Tanner into the dining room of the residence. SA Miller told Geoffrey Tanner

that he wanted to talk to Geoffrey Tanner about why law enforcement was executing a search
Case 5:19-mj-00040-MJF Document 2 Filed 07/08/19 Page 5 of 9
5:19mj40-MJF
warrant at his residence. SA Miller explained to Geoffrey Tanner that SA Miller was going to
record the interview on a digital recorder.

11. At approximately 6:54 a.m., the recording began. SA Miller presented Geoffrey
Tanner with a DEA Advice of Rights form. SA Miller read Geoffrey Tanner his Miranda rights
as Tanner read along on his own. Tanner voluntarily initialed next to each line on the form.
Tanner acknowledged that he understood his rights and voluntarily signed the form agreeing to
speak with law enforcement. The following information is some of the information Geoffrey
Tanner provided.

12. Geoffrey Tanner said that he knew drugs were being sold out of his home.
Geoffrey Tanner said that they (he and his wife, Tuyet) have been selling drugs for
approximately 6 months. Geoffrey Tanner stated that he and his wife sold marijuana and pills,
but was not aware that the pills contained fentanyl.

13. Geoffrey Tanner said that he and Tuyet Tanner had a bank account at
“Innovations” bank “332662160” (ACCOUNT). Geoffrey Tanner said there was about “$12 to
$15,000” in the account. Geoffrey Tanner said that they just got back their income tax and he
deposited about $6,000 from boat proceeds. Lt. Talamantez asked Geoffrey Tanner how much
of that money came from the drug sales. Geoffrey Tanner replied, “I don’t know what he
(supplier) gives her as part of it, I really don’t.” Geoffrey Tanner then said that all the money in
the account was from legitimate proceeds. Lt. Talamantez asked Geoffrey Tanner, “So she
(Tuyet Tanner) doesn’t make any deposits to that account?” Geoffrey responded, “Yes, she
makes deposits because I’m at work.” Geoffrey said he hoped Tuyet Tanner made a deposit

yesterday indicating the money was legitimate sources. He then referred to some of the money

 

 
Case 5:19-mj-00040-MJF Document 2 Filed 07/08/19 Page 6 of 9
5:19mj40-MJE
collected in his bedroom ($7,065.00) was from his boat business. SA Miller asked where all the
proceeds from the drug sales went, and Geoffrey Tanner said that Tuyet Tanner had them.
Geoffrey Tanner said that Tuyet Tanner uses drug proceeds to purchase items at auction.

14. At approximately 7:20 a.m., the digital recorder stopped recording due to the
batteries dying. Agents/Officers did not immediately notice that the recorder stopped. They
continued their interview. While not recording, SA Miller asked Geoffrey Tanner if he ever gave
pills to anyone. Geoffrey Tanner said that he counted out pills for an individual about two weeks
ago.

15. At approximately 7:34 a.m., Geoffrey Tanner requested to speak to an attorney.
Agents/Officers stopped questioning and at this point realized the recording had stopped.

16. At approximately 7:37 a.m., SA Miller began the recording again. (New batteries
installed) SA Miller asked Geoffrey Tanner if he requested an attorney while the recording had
stopped and Geoffrey Tanner acknowledged that he did. The recording was stopped shortly
thereafter.

Interview of Tuyet Tanner on June 27, 2019 at Waylon Graham’s Office

17. On June 27, 2019, at approximately 9:35 a.m., pursuant to an arrest warrant
signed by the Honorable Bay County Judge Shane Vann of the Fourteenth Judicial Circuit Court
of the State of Florida, Tuyet Tanner was arrested on the charges of trafficking in fentanyl and
unlawful use of a two communication device.

18. Lieutenant Kevin Francis located and arrested Tuyet Tanner at 1520 Thurso
Street, Lynn Haven, Florida. Lieutenant Francis asked Tuyet Tanner if she would be willing to

talk with law enforcement. Tuyet Tanner told Lieutenant Francis that she wanted her attorney to

 
Case 5:19-mj-00040-MJF Document 2 Filed 07/08/19 Page 7 of 9
5:19mj40-MJF

be present before she spoke with law enforcement. Lieutenant Francis called me and notified me
of Tanner’s arrest and that she did not wish to speak to law enforcement without her attorney
present. I asked Lieutenant Francis who Tanner’s attorney was, and he advised it was Waylon
Graham. I called Waylon Graham and made arrangements for Tuyet Tanner to be transported to
his office. At Waylon Graham’s office, Tuyet Tanner met with Mr. Graham in private. TFO
Robert Hall and I arrived at Mr. Graham’s office and met with Mr. Graham. Mr. Graham stated
Tuyet Tanner was willing to cooperate and agreed to provide information regarding the case.
Tuyet Tanner provided the following information in context, while in the presence of her
attorney, Mr. Graham:

19, Tuyet Tanner said she owned a nail salon that had not been in business since
hurricane Michael. Tuyet Tanner said she used the money she made from selling the narcotics to
pay her bills. Tanner never provided a firm number of how much money she made from selling
controlled substances, but based on the numbers of pills sold to the confidential informant and
the number of pills and amount of other drugs found at the residence, I would, based on my
experience and background, conservatively estimate that the pills and other drugs were worth
tens of thousands of dollars.

20. Based on documents received from Innovations Federal Credit Union pursuant to
a Grand Jury Subpoena issued for the Northern District of Florida, Tuyet Tanner and Geoffrey
Tanner share and own the ACCOUNT. Based on my experience, I know that the sale of
controlled substances is a cash business. During a separate interview through Mr. Graham Tuyet
Tanner admitted that she had made deposits into the ACCOUNT from her drug supplier, who

she worked closely with to acquire and distribute controlled substances. I know that individuals
Case 5:19-mj-00040-MJF Document 2 Filed 07/08/19 Page 8 of 9
5:19mj40-MJF
that sell controlled substances deposit money into bank accounts and then commingle this money
with legitimately made money to mask the nature of drug proceeds. I believe there is a temporal
nexus between the money in the ACCOUNT and their drug dealing activities.
CONCLUSION

21. Based upon the facts set forth in this affidavit, your affiant believes there is probable
cause to believe that Tuyet Tanner and Geoffrey Tanner have deposited proceeds from the illegal
sale of controlled substance into the ACCOUNT in the Northern District of Florida, in violation
of 21 U.S.C. §§ 841, 846, and 18 U.S.C. §1956.

22. Based upon the facts set forth in this affidavit, your affiant respectfully submits that
there is probable cause to believe that violations of Title 21, United States Code, Sections
841(a)(1), and 846, and 18 U.S.C. §1956 have occurred, and that the proceeds from the sale or
distribution of illegal narcotics is located in the ACCOUNT, specifically described in Attachment

A. Your affiant seeks authorization to seize all the funds located in the ACCOUNT.

   

DB

   
 

Sworn to and subscribed before me this 8" day of July, 2019

/s/ Wichacl 0. Frauke /
Michael J. Frank
United States Magistrate Judge

 

 
Case 5:19-mj-00040-MJF Document 2 Filed 07/08/19 Page 9 of 9

5:19mj40-MIF

Attachment A
Innovations Bank account #0033262160 (“ACCOUNT”). The ACCOUNT is
located at 910 Thomas Drive, Panama City Beach, Florida 32408. The ACCOUNT
is a joint account in Geoffrey T. Tanner’s name shared with Tuyet Tanner. The
ACCOUNT has three shared sub-accounts labeled as Prime Share (S 01), Ignite
Saver Cashback (S 02) and Ignite Cashback With Saver (S 10). The ACCOUNT as

of July 03, 2019, had $13,128.59 in it.
